Citation Nr: 1726202	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  12-25 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability. 

2.  Entitlement to service connection for tinnitus.  
 

REPRESENTATION

Veteran represented by:	Blinded Veterans Association


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel
INTRODUCTION

The Veteran had active service in the United States Navy from August 1960 to August 1964.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In March 2016, the Board remanded the appeal for further development.  After completion of the requested development at the RO, the case has since returned to the Board for further appellate review.  

In August 2016, the Veteran and his spouse testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's claims folder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence does not show that the Veteran's preexisting, hereditary bilateral eye retinitis pigmentosa was clearly and unmistakably not aggravated by active service in the Navy.  In other words, there is some evidence of possible aggravation of the Veteran's hereditary bilateral eye retinitis pigmentosa during his naval service.  

2.  The Veteran's current bilateral eye retinitis pigmentosa first manifested in the early 1960s during his active duty service in the Navy.  It was diagnosed as myopia at that time.        

3.  The Veteran's current retinal tear of the right eye, cataracts / nuclear sclerosis, pseudophakia, and dry eye syndrome are not causally or etiologically related to his active service in the Navy, to include any injury or event therein.

4.  The Veteran's current tinnitus did not manifest in service or within one year thereafter and is not otherwise related to his Navy service, to include his confirmed noise exposure therein.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, bilateral eye retinitis pigmentosa was incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 4.9, 4.127 (2016); O'Bryan v. McDonald, 771 F.3d 1376, 1381 (Fed. Cir. 2014); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Ci. 2004).

2.  A retinal tear of the right eye, cataracts / nuclear sclerosis, pseudophakia, and dry eye syndrome were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

3.  Tinnitus was not incurred in active service, nor may tinnitus be presumed to have been so incurred within one year of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant service connection claims for the eyes and for tinnitus.  However, the Veteran was provided adequate VCAA notice for these issues in January 2009 and December 2010.

Moreover, for the bilateral eye issue on appeal, if any defect in VCAA notice or assistance is found, such defect is not prejudicial to the Veteran, given the completely favorable disposition of this issue in the present Board decision.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

With respect to the Veteran's claim for service connection for tinnitus being denied in the present decision, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

      II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Initially, neither bilateral eye retinitis pigmentosa, nor any of the Veteran's other current eye disorders, is an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) do not apply for the eye issue on appeal.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Instead, 38 C.F.R. § 3.303(a) and (d) apply.  

Under 38 C.F.R. § 3.303(a), service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The Federal Circuit Court held that diseases that would be considered "chronic" in a medical sense, but which are not listed in 38 C.F.R. § 3.309(a) as an enumerated "chronic disease," may still qualify for service connection under the three-element test for disability compensation described in § 3.303(a).  Walker, 708 F.3d at 1338-39.

Under 38 C.F.R. § 3.303(d), disorders diagnosed after discharge may also still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2014).  The Federal Circuit has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  "The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and [VA adjudicators] must be determined on a case-by-case basis.  Id.

For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Therefore, the Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308.  

The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

	A.  Bilateral Eye Disability

The Veteran contends that his retinitis pigmentosa, a hereditary, congenital disease, either first manifested during or was made worse by his active service in the Navy from 1960 to 1964.  Prior to his Navy service, the Veteran denies any problem with his eyes - he says his vision was 20/20 in both eyes, without correction.  Thus, the Veteran's representative adds that the presumption of soundness applies for the Veteran's hereditary, congenital disease.  During his Navy service, his eyesight worsened such that he was prescribed glasses for the first time in March 1964.  He also reports difficulty with night vision for the first time during his Navy service.  During his Navy service, it became difficult for him to drive at night.  That notwithstanding, he denies sustaining any physical injury to his eyes during his Navy service.  He says that the diagnosis rendered of myopia during his Navy service was actually the initial onset of his subsequently diagnosed retinitis pigmentosa.  He maintains that slowly, over the years, his eyesight has gradually worsened.  He was not diagnosed with retinitis pigmentosa until after the year 2000.  At present, he is legally blind from retinitis pigmentosa.  See August 2016 hearing testimony at pages 4-6, 10-14; December 2008, January 2011, and July 2016 Veteran's statements; February 2016 Informal Hearing Presentation.  

Upon review of the evidence of record, the Board concludes that the Veteran is entitled to service connection for bilateral eye retinitis pigmentosa.            

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the present case, there is sufficient evidence that the Veteran meets the threshold criterion for service connection of a current bilateral eye disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, VA ophthalmology notes dated from 2001 to 2012 and VA eye examinations dated in March 2009 and July 2012 reveal various diagnoses for the eyes including of retinitis pigmentosa, a right eye retinal tear, cataracts / nuclear sclerosis, pseudophakia, and dry eye syndrome.  The Veteran has undergone several eye surgeries in the early 2000s to correct his bilateral cataracts and his right eye retinal tear.  Thus, the evidence clearly reveals current bilateral eye disabilities for the Veteran as assessed by VA eye physicians.  Thus, the first element of service connection is met.  The question remains whether any of these disabilities were incurred in or aggravated by service.  

As to the second element of service connection, service treatment records (STRs) document no reports or notations of any preexisting eye abnormalities at the Veteran's August 1960 enlistment examination.  He did not wear glasses at that time.  Uncorrected distant vision in both eyes was 20/20.  On examination, there was no showing of refractive error or myopia.  At his August 1960 STR report of medical history at enlistment, he denied any history of eye trouble.  However, in a March 1964 STR clinical record, the Veteran was seen for complaints of blurred vision following prolonged reading or watching television.  He was diagnosed with compound myopia / refractive error of the eyes.  There was a notion that glasses were ordered in March 1964.  The military examiner documented uncorrected distant vision of 20/20 in the right eye, but also uncorrected distant vision of 20/30 in the left eye.  Upon separation in July 1964, in his report of medical history, the Veteran reported a history of eye trouble.  It was noted that he now wore glasses. The separation examination documented 20/20 distant vision in both eyes, but it is unclear whether this was corrected or uncorrected vision.  During his Navy service, there was no diagnosis of retinitis pigmentosa or any other eye disorder, other than myopia / refractive error. 

Retinitis pigmentosa is a "group of diseases, frequently hereditary, marked by progressive loss of retinal response . . . , retinal atrophy, attenuation of the retinal vessels, and clumping of the pigment, with contraction of the field of vision." See Dorland's Illustrated Medical Dictionary 1634 (32 ed. 2012).  Retinitis pigmentosa causes a gradual loss of the eye photoreceptors resulting in the gradual onset of night blindness, tripping over objects in the visual periphery due to constriction of the peripheral visual field, tunnel vision, and eventually total blindness.  See 80 Fed. Reg. 32513, 32515 (June 9, 2015).     

The symptoms and presentation of retinitis pigmentosa include night blindness as "one of the earliest symptoms."  See Syndee Givre, MD, PhD, and Seema Garg, MD, PhD, Retinitis Pigmentosa: Clinical Presentation and Diagnosis, Up-to-date (Aug. 20, 2015).  "Progressive constriction of the visual field is another common feature," and visual "acuity is variably affected.  Patients may retain good visual acuity for years, despite extensive loss of peripheral vision."  Id.  "The presentation of retinitis pigmentosa is variable, affecting some patients with visual loss in childhood, while others are asymptomatic well into adulthood."  Id.  "The classic ophthalmoscopic findings in retinitis pigmentosa are described as a triad: attenuation of the retinal blood vessels, waxy pallor of the optic disc, and intraretinal pigmentation in a bone-spicule pattern."  Id.  

With regard to above medical treatise / dictionary evidence, the Board is permitted to supplement the record with any recognized medical treatise without the necessity for a remand or referral.  See 38 C.F.R. § 19.9 (d)(5).  Furthermore, notice to the veteran is not required if the Board uses a recognized medical treatise or medical dictionary for the limited purpose of defining a medical term and that definition is not material to the Board's disposition of the appeal, as the Board is doing here.  See 38 C.F.R. § 20.903(b)(2).    

In addition, VA's Office of General Counsel in two separate precedential opinions has specifically discussed retinitis pigmentosa.  These precedential opinions held that retinitis pigmentosa is considered to be "hereditary in origin" by accepted medical authority.  However, a "hereditary disease" such as retinitis pigmentosa under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness.  In this regard, service connection may be awarded for diseases of congenital, developmental, or familial origin that either first manifest themselves during service or that preexist service and progress at an abnormally high rate during service so as to demonstrate aggravation.  But retinitis pigmentosa can be considered to be incurred in service if its symptomatology did not manifest itself until after entry into active duty.  If there is no other cause is shown for retinitis pigmentosa, it should be considered to be hereditary, and service connection should be determined based on whether or not there has been aggravation of this preexisting condition during service.  See VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 11-1999 (September 2, 1999).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has distinguished between those cases in which the preexisting condition is noted upon entry into service, and those cases in which the preexistence of the condition must otherwise be established (such as the case here).  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); see also 38 U.S.C.A. § 1111 (presumption of sound condition).  

In a case where there is no preexisting condition noted upon entry into service, (such as the case here with the Veteran's eye disorders), the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (1) the condition preexisted service and (2) the preexisting condition was not aggravated by service.  Wagner, 370 F3d. at 1345; Horn, 25 Vet. App. at 234; 38 U.S.C.A. § 1111.  This statutory provision is referred to as the "presumption of soundness."  Horn, 25 Vet. App. at 234.  The veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second aggravation prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003).  Thus, the Veteran does not have to show that the disability was aggravated by service.  Rather, the evidence must show that the disability was not aggravated by service.    

The government may show a lack of aggravation by establishing by clear and unmistakable evidence "that there was no increase in disability during service or that any 'increase in disability [was] due to the natural progress of the' preexisting condition."  Wagner, 370 F.3d at 1096 (quoting 38 U.S.C.A. § 1153).  This burden of proof must be met by "affirmative evidence" demonstrating that there was no aggravation.  The burden is not met by finding "that the record contains insufficient evidence of aggravation."  Horn, 25 Vet. App. at 236-37.  The Veteran need never produce any evidence of aggravation to prevail under the aggravation prong, even if clear and unmistakable evidence establishes that the disease preexisted service.  In other words, in a not noted at entrance situation, the burden is never shifted back to the Veteran to show that his or her disability increased in severity during service.  Id.  	

If the government rebuts the presumption of soundness, then the veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111 by showing any of the above, the veteran's claim is one of direct service connection.  Horn, 25 Vet. App. at 236-37; Wagner, 370 F.3d at 1096.

Prior to the application of the presumption of soundness, there must be evidence that a disease or injury - that was not noted upon entrance into service - actually manifested or was incurred in service.  Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2013).  The presumption of soundness shields the Veteran from a finding that the disease or injury preexisted (and therefore was not incurred in) service by requiring VA to prove by clear and unmistakable evidence that a disease or injury manifesting in service both preexisted service and was not aggravated by service.  Id. at 55.  

"Clear and unmistakable evidence" is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (noting that clear and undebatable means that the evidence cannot be misinterpreted or misunderstood).

With regard to the existence of a preexisting condition, at the outset, a preexisting bilateral eye disorder was not "noted" at the Veteran's August 1960 enlistment examination in his STRs.  In this regard, to be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304(b); see also 38 U.S.C. § 1111; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  

With regard to the existence of a preexisting eye disorder, there is nonetheless clear and unmistakable evidence of record that retinitis pigmentosa preexisted the Veteran's service in the Navy in 1960.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  In determining whether a disorder preexisted service, the Board has considered both medical and lay evidence of record.  That is, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition was considered in accordance with VA regulation.  38 C.F.R. § 3.304(b).  See also Quirin, 22 Vet. App. at 396.  

With regard to evidence of the preexistence of the Veteran's retinitis pigmentosa, as noted, STRs dated from 1960 to 1964 failed to diagnose retinitis pigmentosa.  However, it is undisputed that in March 1964 the Veteran began to have complaints of blurred vision.  The Veteran was assessed with myopia / refractive error at that time.  He was prescribed glasses due to his worsening vision.  But most importantly, as discussed above, VA's Office of General Counsel has held that retinitis pigmentosa is considered to be "hereditary in origin" by accepted medical authority.  VA's General Counsel also held that retinitis pigmentosa is a congenital "disease," as opposed to a congenital "defect."  See again VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 11-1999 (September 2, 1999).  

On this issue, VA's Office of General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted, if initially manifested in or aggravated by service.  See VAOPGCPREC 82-90, VAOPGCPREC 67-90.  The General Counsel draws on medical authorities and case law from other federal jurisdictions and concludes that a defect differs from a disease in that a defect is "more or less stationary in nature", while a disease is "capable of improving or deteriorating."  See VAOPGCPREC 82-90 at para. 2.

VA's General Counsel has held that service connection may be granted for diseases of congenital, developmental or familial origin if the evidence shows that the disease initially manifested in or was aggravated by service within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.   However, the presumption of soundness still applies to congenital diseases that are not noted at entry, and to establish service connection, VA must show by clear and unmistakable evidence that the congenital disease both preexisted service and was not aggravated by service.  Quirin v. Shinseki, 22 Vet. App. 390, 396-97 (2009); Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  VA may not rely on a regulation as a substitute for the requirement that it rely on independent medical evidence.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

That notwithstanding, the Federal Circuit recently further clarified that "[i]n cases of congenital, developmental, or hereditary conditions that qualify as diseases, the government rebuts the part of the presumption [of soundness] that the disease did not preexist service by showing that it is hereditary."  O'Bryan v. McDonald, 771 F.3d 1376, 1381 (Fed. Cir. 2014).  VA's General Counsel has noted and the Federal Circuit has emphasized that the relevant factual question is whether the congenital condition manifested in service, i.e., "[a]t what point the individual starts to manifest the symptoms" and whether the symptoms have "progresse[d] during service at a greater rate than normally expected according to accepted medical authority."  VAOPGCPREC 67-90 (July 18, 1990).  O'Bryan, 771 F.3d at 1379-80.  The government may carry its burden of showing that there was no aggravation of a congenital, developmental, or hereditary disease "'by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.'"  Id. at 1381 (quoting Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (citation, internal quotation marks, and alteration omitted by O'Bryan)).  

Therefore, to allow for proper legal analysis of a veteran's claim as it pertains to the claimed disability in these cases, medical clarification may be necessary as to whether the veteran's condition is a congenital or developmental "disease" or "defect."  See VAOPGCPREC 82-90; Quirin, 22 Vet. App. at 395.  If the claimed disorder is a disease, an opinion may be required as to whether it was aggravated by the veteran's period of active service beyond its natural progression.  If the claimed disorder is a defect, an opinion may be required as to whether it was subject to a superimposed disease or injury during military service that resulted in disability apart from the congenital or developmental defect.  Id.  

In the present case, as alluded to above, the Veteran's retinitis pigmentosa is a hereditary "disease," as opposed to a static "defect," because it appears to be "capable of improving or deteriorating."  VAOPGCPREC 82-90 at para. 2.  In fact, both VAOPGCPREC 82-90 and VAOPGCPREC 67-90 referred to retinitis pigmentosa as a "disease."  VA ophthalmology treatment records dated from 2001 to 2012 reveal a steady worsening of the retinitis pigmentosa.  And by showing that the retinitis pigmentosa disease is congenital or hereditary, the Board has rebutted the first part of the presumption of soundness that the disease did not preexist service.  See O'Bryan, 771 F.3d at 1381.  

In any event, in light of the totality of the lay and medical evidence of record discussed in detail above, the Board finds there is clear and unmistakable evidence that the Veteran's hereditary disease - retinitis pigmentosa, preexisted his period of service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

But as stated above, rebutting the presumption of soundness is a two-part analysis.  The Veteran's retinitis pigmentosa of the eyes having been shown by clear and unmistakable evidence to preexist service, consideration must be given to whether clear and unmistakable evidence exists to show that the retinitis pigmentosa of the eyes was not aggravated during service, to fully rebut the presumption of soundness.  Id.    

That is, "VA may not rest on the notion that the record contains insufficient evidence of aggravation.  Instead, in order to fully rebut the presumption of soundness, VA must rely on affirmative evidence to prove that there was no aggravation."  Horn, 25 Vet. App. at 236.   

In this regard, after carefully reviewing the evidence of record, VA has not met its high burden here.  The Board does not find there is clear and mistakable evidence of no aggravation.  Stated another way, in the present case, there is actually some medical evidence of record suggesting possible aggravation of a preexisting retinitis pigmentosa of the eyes during service in the Navy from 1960 to 1964.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

"[A]n increase in disability must consist of worsening of the enduring disability ..."  Davis v. Principi, 276 F.3d 1341, 1344 (Fed. Cir. 2002).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (which holds that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat veteran to establish an increase in disability).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  Evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the veteran's health and medical treatment during and after military service, as evidence of whether a preexisting condition was aggravated by military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

As to in-service evidence of aggravation, during service, in a March 1964 STR clinical record, the Veteran was seen for complaints of blurred vision following prolonged reading or watching television.  He was diagnosed with compound myopia / refractive error of the eyes at that time.  There was a notion that glasses were ordered in March 1964.  The military examiner documented uncorrected distant vision of 20/20 in the right eye, but also uncorrected distant vision of 20/30 in the left eye.  Upon separation in July 1964, in his report of medical history, the Veteran reported a history of eye trouble.  It was again noted that he now wore glasses.  

As to evidence of in-service aggravation, the Veteran has provided several buddy statements from friends and family.  In an October 2009 statement, the Veteran's brother-in-law remarked that he has known the Veteran since June 1963.  He was also himself in the Navy, and is presently an attorney who practices personal injury law.  In 1963, after the Veteran was an usher at his wedding, the brother-in-law observed a real loss of visual acuity.  When playing cards or board games, the Veteran could not keep in sync.  Gradually, his vision has worsened over the past 40 years.  In addition, in December 2009, the Veteran's brother and ex-wife and sister submitted lay statements.  They indicated that when the Veteran was in the Navy in the 1960s, but home on leave, he complained of night vision problems.  In 1963, during active service, they saw that the Veteran had difficulty seeing at night and entering and exiting theatres, as he would hold his ex-wife's elbow.  His sister stated that during the winter of 1961 or 1962, during a drive at night, the Veteran kept telling them that his vision was blurry and he kept rubbing his eyes.  The Board finds that these lay buddy statements are competent and credible and consistent with the Veteran's assertions regarding difficulty seeing at night and deteriorating vision during his active duty.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09.   

But what is most significant in the record are August 2014 and July 2016 private optometrist opinions from the same doctor.  This private optometrist provided a comprehensive ocular examination on Veteran.  After this examination, the Veteran was diagnosed with retinitis pigmentosa.  The private optometrist opined that the retinitis pigmentosa "is at least as likely as not" a result of his compound myopia that was first diagnosed during service in March 1964, and is also the result of genetics."  In addition, in a May 2012 VA ophthalmology note, a VA ophthalmologist noted that the Veteran reported difficulty seeing at night at the age of 20 years old (so in 1962 during service), with progressively limited peripheral field and decreased vision gradually over years.  The VA ophthalmologist reflected on the "possible onset" of the Veteran's retinitis pigmentosa in the early 1960s during active duty.  It was noted to be a gradually progressive disease.  The VA ophthalmologist did add, however, that there was no documentation of a diagnosis of retinitis pigmentosa in the STRs. 

In summary, in the light of the above medical and lay evidence of record, the Board cannot show by clear and unmistakable evidence that the Veteran's preexisting hereditary retinitis pigmentosa was not aggravated by his service in the Navy from 1960 to 1964, for purposes of rebutting the presumption of soundness at entry.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  See also Wagner, supra; VAOPGCPREC 3-2003.  

In making this determination, the Board acknowledges that a July 2012 VA eye examiner opined that the eye symptoms the Veteran experienced while on active duty in the Navy are "less likely than not" similar to symptoms that would indicate retinitis pigmentosa variant of both eyes at that earlier time.  The VA examiner added that symptoms of retinitis pigmentosa would include decreased vision in low lighting and/or constriction of peripheral visual field.  However, the VA examiner's findings are somewhat flawed in that the basis for the examiner's conclusion did not account for the competent, credible and probative accounts of the Veteran's in-service vision problems, especially at night, as provided by the Veteran and his family and his friends.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Therefore, this VA opinion is entitled to limited probative value.  

In any event, there is no medical evidence of record demonstrating no aggravation, in strong, definitive terms.  The Board once again emphasizes that clear and unmistakable evidence is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  A finding of "insufficient evidence" of aggravation does not meet VA's burden, only affirmative evidence proving that there was no aggravation does.  Horn v. Shinseki, 25 Vet. App. 231 (2012).  In the instant case, this burden has not been met by the VA, as some probative medical evidence of record exists showing possible in-service aggravation of the preexisting, hereditary bilateral eye retinitis pigmentosa.  In other words, the evidence of record is debatable as to whether there was aggravation of a preexisting, hereditary bilateral eye retinitis pigmentosa during service.  Cotant, 17 Vet. App. at 131.  There is some evidence of record suggesting the hereditary bilateral eye retinitis pigmentosa may have first manifested during the Veteran's service in the Navy.  Therefore, the presumption of soundness has not been rebutted by VA in the present case.  

As noted, when no preexisting condition is noted upon entry into service, if the government fails to rebut the presumption of soundness under Section 1111 by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service, the Veteran's claim is one of service connection by direct in-service incurrence.  Wagner, 370 F.3d at 1096.  The Veteran is presumed sound, even when as here there was evidence of a preexisting condition, if the VA fails to show by clear and unmistakable evidence that a preexisting condition was not aggravated by service.  Id.  This essentially has the effect of converting an aggravation claim into one for service-connected disability where the government could not show a lack of aggravation of a preexisting condition by clear and unmistakable evidence.  Id.  This means that no deduction for the degree of disability at the time of entrance will be made if a rating is awarded, even though the case is technically being awarded based on evidence of aggravation of a preexisting disorder.  Id.

On this point, the Court more recently reemphasized that once the presumption of soundness is applied, if the VA is unable to rebut the presumption, the disease or injury that manifested in service is deemed incurred in service, such that the second element of service connection is established.  At that point, however, a veteran still must establish that he or she has a current disability that is related to the in-service injury or disease.  This nexus determination is based on a weighing of the evidence by the preponderance of the evidence standard, with the benefit of the doubt given to the Veteran.  Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2013).  "It does not necessarily follow . . . that an unrebutted presumption of soundness will lead to service connection for the disease or injury.  The claimant must still demonstrate a current disability and a nexus between his or her current disability and the injury or disease in service.  Horn, 25 Vet. App. at 236-37.  See also Holton v. Shinseki 557 F.3d 1362, 1367 (Fed. Cir. 2009); Dye v. Mansfield, 504 F.3d 1289, 1292-93 (Fed. Cir. 2007) (affirming the Court's finding that the presumption of soundness does not eliminate the need to demonstrate a causal connection between a veteran's current condition and his in-service injury)."  

As to in-service evidence of incurrence, as discussed above, as to the first element of service connection, it is undisputed the Veteran has current bilateral retinitis pigmentosa.  He is now legally blind and considered disabled due to this condition by the Social Security Administration (SSA).  See August 2014 and July 2016 private optometrist opinions; May 2012 VA ophthalmology note; June 2007 VA VIST (Visual Impairment Services Team) note; March 2009 VA eye examination; May 2006 SSA Decision and 2006 SSA medical records and examinations; May 2006 VA blindness rehabilitation note.  In addition, as to the second element of service connection, there is both medical and lay evidence of in-service eye symptoms.  See 38 C.F.R. § 3.303(a).  Finally, August 2014 and July 2016 private optometrist opinions provided a medical nexus between the in-service bilateral eye symptoms and in-service myopia diagnosis with the currently diagnosed retinitis pigmentosa.  Holton, 557 F.3d at 1366.  See also 38 C.F.R. § 3.303(a), (d).  As such, all three elements of service connection for bilateral eye retinitis pigmentosa are met here.   

Accordingly, resolving doubt in the Veteran's favor, the evidence supports service connection for bilateral eye retinitis pigmentosa.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In any event, the present decision is considered a full grant of the benefits sought by the Veteran for his bilateral eye disorder.

However, the Board has also considered whether service connection is warranted for other current eye disorders the Veteran has - a right eye retinal tear, cataracts / nuclear sclerosis, pseudophakia, and dry eye syndrome.  See VA ophthalmology and primary care notes dated from 2001 to 2012.  In this vein, VA must fully and sympathetically develop a veteran's claim to its optimum, and that requires VA to determine all potential claims raised by the evidence, applying all relevant laws and regulations.  Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  The Court has held that a claimant's identification of the benefit sought does not require technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  The Court has further held that a claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim).  Thus, the Board in the present decision has considered whether service connection is warranted for all of the Veteran's eye / vision diagnoses identified in the record.  

STRs are negative for any complaints, treatment, or diagnosis of a right eye retinal tear, cataracts / nuclear sclerosis, pseudophakia, and dry eye syndrome.  Post-service, the Veteran was not diagnosed with any of these eye disorders until 2000 to 2004, which is approximately 36 years after separation from service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  With regard to the pseudophakia diagnosis, this is a condition in which the degenerated crystalline lens is replaced by mesodermal tissue.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1545 (32nd ed. 2012).  In essence, it is an artificial lens implant after cataract surgery.  This replacement with an artificial lens occurred after the Veteran's nuclear sclerotic cataract surgery in the early 2000s.  Therefore, it has nothing to do with his active duty service.  Moreover, there is no specific lay allegation from the Veteran that any of these particular eye disorders are related to his active service in the Navy.  Finally, with regard to a nexus, the Veteran has not submitted any medical opinion linking any of these eye disorders to his active naval service.  Holton, 557 F.3d at 1366.  See also 38 C.F.R. § 3.303(a), (d).  Accordingly, the preponderance of the evidence is against service connection for any other eye disorders the Veteran has - retinal tear of the right eye, cataracts / nuclear sclerosis, pseudophakia, and dry eye syndrome.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

      B.  Tinnitus

The Veteran has contended that he developed tinnitus as the result of noise exposure during service.  Specifically, he has asserted that he was exposed to hazardous noise as the result of his military occupational specialty (MOS) as a yeoman in the United States Navy from 1960 to 1974.  His DD Form 214 confirms that he did serve in this capacity.  Specifically, he has asserted that he suffered acoustic trauma from exposure to rifle fire, sonar equipment and other communication equipment (constant clicking sounds), and jumping off 40 foot water towers.  He says was exposed to some of this hazardous noise on the rifle range and in basic training.  The Veteran has further indicated that he first noticed tinnitus (ringing in the ears) during his active duty, a short time after boot camp.  He states that that his tinnitus and hearing loss gradually worsened and became more persistent over the years post-service.  He asserts continuity of symptoms for tinnitus.  He has added that he had post-service recreational noise exposure as a hunter, but he wore hearing protection or merely used arrows.  He denies post-service occupational noise exposure, as he only worked in sales.  See December 2008 formal claim for service connection; October 2010 Veteran's statement; November 2010 representative statement; August 2016 hearing testimony at pages 7-9; and March 2009 and December 2010 VA audiology examination reports.  

Under 38 C.F.R. § 3.303(b), where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service.  Walker v. Shinseki, 708 F.3d 1331, 1335-37 (Fed. Cir. 2013).  

In the present case, tinnitus is an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) would apply if sensorineural hearing loss is noted or shown in the record.  Walker, 708 F.3d at 1338-39.  Moreover, the Court recently issued a decision confirming tinnitus (as an organic disease of the nervous system) to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  

Service connection for an enumerated "chronic disease" such as tinnitus, listed under 38 C.F.R. § 3.309(a) can also be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Upon review of the evidence of record, the Board finds that service connection for tinnitus is not warranted.  

The Board notes that the RO has already denied the Veteran service connection for bilateral hearing loss in a September 2010 rating decision.  The Veteran did not appeal this rating decision by way of a timely NOD or VA Form 9.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the present case, there is probative evidence that the Veteran meets the threshold criterion for service connection for a tinnitus disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Specifically, both the March 2009 and December 2010 VA audiology examiners diagnosed the Veteran with constant, bilateral tinnitus.  Thus, the Veteran clearly has a current tinnitus disorder, and the remaining is whether the disorder manifested in service or is otherwise related thereto.

Tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking."  Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)).  Tinnitus is a type of disorder capable of lay observation and description.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Moreover, the onset of tinnitus "may be gradual or sudden, and individuals are often unable to identify when tinnitus began."  "Tinnitus can be triggered months or years after an underlying cause (such as hearing loss) occurred . . . [and] [t]herefore, delayed-onset tinnitus must be considered."  See VBA Training Letter 10-02 (March 2010).  As such, the absence of in-service medical documentation of tinnitus in this case is not always fatal to a tinnitus claim, but is one factor to consider.  

STRs dated from 1960 to 1964 are negative for any complaint, treatment, or diagnosis of tinnitus.  At his July 1964 STR report of medical history at separation, the Veteran denied a history of ear trouble, and did not mention any tinnitus.      
Moreover, a July 1964 STR separation examination revealed normal ears.  
However, in contrast, as a lay person, the Veteran has testified and stated that he first noticed tinnitus or ringing in the ears during his active duty, a short time after boot camp in 1960.  See August 2016 hearing testimony at pages 7-9; December 2008 formal service connection claim; December 2010 VA audiology examination report.  Moreover, he has submitted lay buddy statements dated in December 2009 from his brother and ex-wife and sister.  These individuals stated that when he was on leave from the Navy in the early 1960s, the Veteran exhibited difficulty hearing and complained of ringing in the ears.   

It follows that, under 38 C.F.R. § 3.303(b), this case does not meet the test for "chronic disease" as set forth in lieu of a nexus.  Although tinnitus is an enumerated "chronic disease" under 38 C.F.R. § 3.309(a) (listing named chronic diseases), in the present case tinnitus is not "shown" in service.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  That is, 38 C.F.R. § 3.303(b) equates "shown in service" with a reliable diagnosis of the chronic disease while in service.  Walker, 708 F.3d at 1339.  No such diagnosis of tinnitus is of record during service.  As will be discussed in detail further below, the Board finds the lay assertions of record regarding the onset of tinnitus to be competent, but not credible.  It follows that, under 38 C.F.R. § 3.303(b), this case does not meet the test for "chronic disease" as set forth in lieu of a medical nexus.  

With regard to an in-service injury, the Department of Defense's Duty MOS Noise Exposure Listing indicates that an MOS as a yeoman involved a "low" probability of noise exposure during service.  Nevertheless, the Board has considered that the Veteran's duties in the Navy in terms of exposure to noise on the rifle range and with sonar equipment are considered consistent with the places, types, and circumstances of the Veteran's service in the Navy.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Thus, in-service noise exposure is conceded.  

Post-service, there is no probative evidence of tinnitus within one year of separation from service in 1964.  Thus, the presumption of in-service incurrence for chronic diseases is not for application.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Post-service, for chronic diseases listed in 38 C.F.R. § 3.309(a) - such as tinnitus -service connection may be established by showing continuity of symptoms, which requires a claimant to demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the post-service symptoms.  38 C.F.R. § 3.303(b) (2016); see Walker, 708 F.3d at 1340 (Fed. Cir. 2013) (holding that only those chronic diseases listed in 38 C.F.R. § 3.309 are subject to service connection by continuity of symptoms described in § 3.303(b).  The correct understanding of the "condition noted during service" is that the condition is one that is indicative of but not dispositive of a chronic disease.  Walker, 708 F.3d at 1339.  Stated another way, continuity of symptomatology after discharge is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, i.e., "when the fact of chronicity in service is not adequately supported."  38 C.F.R. § 3.303(b).  See also Walker, 708 F.3d at 1339-40.  Here, it can be argued that tinnitus was "noted" in-service based on the lay allegations of tinnitus, for purposes of continuity of symptomatology.  

Post-service, with regard to continuity of symptomatology, the Veteran and his family and friends are indeed competent as laypersons to report intermittent tinnitus, both during service and after service.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09; Layno, 6 Vet. App. at 469.  In this regard, the Veteran has testified and stated that he first noticed tinnitus or ringing in the ears during his active duty, a short time after boot camp in 1960.  See August 2016 hearing testimony at pages 7-9; December 2008 formal service connection claim; December 2010 VA audiology examination report.  Moreover, he has submitted lay buddy statements dated in December 2009 from his brother and ex-wife and sister.  These individuals stated that when he was on leave from the Navy in the early 1960s, the Veteran exhibited difficulty hearing and complained of ringing in the ears.  Thus, there is lay evidence of tinnitus both in-service and continuing post-service.  

However, once evidence is determined to be competent, the Board must determine whether the evidence also is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (emphasis added).

The Board emphasizes that definitions of credibility do not necessarily confine that concept to the narrow peg of truthfulness.  Indiana Metal Prods. v. NLRB, 442 F.2d 46, 52 (7th Cir. 1971).  Credibility has been termed as "the quality or power of inspiring belief."  Webster's Third New International Dictionary (1966).  "Credibility involves more than demeanor.  It apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence."  Carbo v. United States, 314 F.2d 718, 749 (9th Cir. 1963).

That is, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The Veteran's credibility affects the weight to be given to his or her testimony and lay statements, and it is the Board's responsibility to determine the appropriate weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, the demeanor of the witness, the facial plausibility of the testimony, the internal consistency of the testimony, impairment in memory, or, to a certain extent, bad character, among other factors.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  In particular, personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Post-service, under 38 C.F.R. § 3.303(b), the most probative evidence of record does not establish continuity of symptomatology for tinnitus after separation from active service in 1964, in lieu of a medical nexus.  In the present case, there is in-service and post-service evidence of record that at times contradicts the Veteran's lay assertions, at times is inconsistent with the Veteran's lay assertions, and at times fails to corroborate the Veteran's lay assertions.  Thus, the totality of the evidence is not consistent with the Veteran's lay assertions regarding continuity.  See Gardin v. Shinseki, 613 F.3d 1374, 1379 (Fed. Cir. 2010); Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (the Board can use inconsistent statements, among other factors, to impeach the credibility of a witness).  In this regard, contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  

In particular, the Veteran's STRs dated from 1960 to 1964 do not document any complaints of tinnitus.  At his July 1964 STR report of medical history at separation, the Veteran denied a history of ear trouble, and did not mention any tinnitus.  Moreover, a July 1964 STR separation examination revealed normal ears.  
In VA treatment records dated from 2000 to 2007, there were complaints regarding various medical conditions, but there were no complaints or reports of hearing loss or tinnitus.  In a July 2001 VA primary care outpatient note, the Veteran denied a history of hearing loss or ear infections.  In an April 2004 VA progress note, the Veteran denied a recent change in hearing.  In a January 2006 SSA disability report, the Veteran denied any hearing loss communicative limitations.  In a March 2006 SSA Medical Source Statement, the Veteran stated he was "unlimited" in his capacity to hear.  In a June 2007 VA VIST note, the Veteran related that he has good hearing and does not want a VA audiology consult.  In all of these records, there was no mention of tinnitus.  In fact, the Veteran first reported tinnitus in an April 2008 VA audiology consult.  But most importantly, at a March 2009 VA audiology examination, the Veteran reported to the VA examiner that his tinnitus began only 10 years before - so back in 1999.  This is 35 years after separation from active duty.  The VA examiner indicated that the onset for tinnitus and hearing loss was after discharge.  

The Board may weigh a claimant's lay statements against the absence of contemporary medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the Board must first establish a proper foundation for drawing inferences against a claimant from an absence of documentation.  Fountain v. McDonald, 27 Vet. App. 258 (2015).  See also Horn v. Shinseki, 25 Vet. App. 231, 239 (2012).  In Horn, the Court held that the absence of evidence cannot be substantive negative evidence without "a proper foundation . . . to demonstrate that such silence has a tendency to prove or disprove a relevant fact."  25 Vet. App. at 239 n.7.  

Importantly, the Veteran's specific report of tinnitus beginning in 1999 at the March 2009 VA audiology examination is persuasive evidence that he was not experiencing continuous tinnitus during service or from the time of his separation from his naval service in 1964, which outweighs his present recollection to the contrary.  If the Veteran was having continuous tinnitus symptoms ever since the early 1960s, common sense dictates it is highly unlikely he would also fail to mention this in VA primary care and audiology treatment records dated from 2001 to 2007.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (when a medical condition or symptom has not been noted in the medical records, the Board may not consider that as negative evidence unless it is the sort of condition or symptom that would normally be noted or reported); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing FED. R. EVID. 803(7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  The Veteran's statements in medical reports, made for the purpose of medical diagnosis or treatment, are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  White v. Illinois, 502 U.S. 346, 355-56 (1991); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate).  

The Veteran's failure to report any complaints of tinnitus at earlier instances of relevant medical treatment is persuasive evidence that he was not then experiencing any tinnitus, which outweighs his present recollection to the contrary.

With regard to a nexus, there is probative medical evidence of record that clearly weighs against a finding that the Veteran's current tinnitus is related to his naval service.  Holton, 557 F.3d at 1366.  See also 38 C.F.R. § 3.303(a), (d).  Specifically, a March 2009 VA audiology examiner reviewed the claims file, including the STRs, and opined that the Veteran's bilateral hearing loss and tinnitus are less likely than not related to his military noise exposure.  It was noted the onset for tinnitus and hearing loss was some time after discharge.  Overall, this VA examination and opinion was thorough, supported by an explanation, based on a review of the claims folder, and mostly supported by the evidence of record.  Notably, the Veteran has not submitted any contrary medical opinion of record with regard to tinnitus.

The Board acknowledges that a December 2010 VA audiology examiner opined that although tinnitus was a symptom associated with the Veteran's current hearing loss, she could not resolve this issue of etiology for hearing loss and tinnitus without resorting "to mere speculation."  The VA examiner noted that retinitis pigmentosa and progressive hearing loss can occur simultaneously, as the eyes and ears share the same nerves and blood supply.  There is no frequency specific information in the Veteran's STRs to support or to dispute his claim of service-connected hearing loss and tinnitus.  The VA examiner also remarked that at present the Veteran reported his tinnitus began in the Navy in the 1960s, whereas previously at the March 2009 VA audiology examination, the Veteran had reported his tinnitus had only been present for the past 10 years.  

"An examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion . . . however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence."  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  In the present case, the December 2010 VA audiology examiner correctly explained her basis for the speculative medical opinion.  Although this opinion is still competent and probative, if the question of etiology cannot be determined without resorting to speculation, then it has not been proven to the level of equipoise.  Chotta v. Peake, 22 Vet. App. 80, 86 (2008) (Board may not award benefits when the award would be based upon pure speculation).  
    
Furthermore, the Veteran's lay assertions regarding a nexus for tinnitus in the present case are outweighed by the clinical evidence of record, which does not support the lay assertion of continuous tinnitus from the time of service in the early 1960s.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King, 700 F.3d at 1344.  In this case, the March 2009 VA audiology examiner reviewed and considered the evidence of record, including the Veteran's lay statements, and provided a medical opinion with a supporting rationale relying on medical training, knowledge, and expertise.

Accordingly, the preponderance of the evidence is against the Veteran's service connection claim for tinnitus.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)



ORDER

Subject to the provisions governing the award of monetary benefits, service connection for bilateral eye retinitis pigmentosa is granted. 

Service connection for tinnitus is denied. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


